rit of Mandamus I)enied,      Opinion issued   November 27, 2012




                                             In The
                                    (uurt tf          it1ithi
                        ,FiftIi   jitrjct      øf   rxas at     Dallas
                                      No. 05-12-01446-CV


               IN RE ChAPMAN HEXT & CO., P.C., GREGORY W. LIEXT,
                  CII WEALTh MANAGEMENT, LLC, WHITE ROCK
                ADVISORS, LLC, AND CHARLES E. CHAPMAN, Relators


                  Original Proceeding from the 95th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-01326


                             MEMORANDUM OPINION
                         Before Justices Moseley. FitzGerald, and Myers
                                   Opinion by Justice Moseley

       Relators contend the trial judge erred in ordering net worth discovery. The facts and issues

are well known to the parties, so we need not recount them herein. Based on the record before us,

we conclude relators have not shown they are entitled to the relief requested. See TEx. R. App. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly,

we DENY relators’ petition for writ of mandamus,




                                                   JIM MOSELEY
121 446F.P05                                     / JUSTICE